UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                      No. 09-3586
                                     _____________

                             NAKIA WILLIAM GARRUS,
                                            Appellant

                                            v.

  *SECRETARY OF THE PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
      THE DISTRICT ATTORNEY OF THE COUNTY OF PHILADELPHIA;
      THE ATTORNEY GENERAL FOR THE STATE OF PENNSYLVANIA

                        *(Pursuant to Rule 43(c), Fed. R. App. P.)
                                      ___________

   PRESENT: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, AMBRO,
       FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
             GREENAWAY, JR. and VANASKIE, Circuit Judges

                                         ORDER

       The Court, sua sponte, orders rehearing en banc in the above captioned case. It is


ordered that the Clerk of this Court list the case for rehearing en banc Wednesday, May

30, 2012 at 10:00 am.

       The en banc court will consider whether the district court erred in considering the

defendant’s 1997 conviction for second-degree burglary in determining whether the

defendant should be sentenced under Pennsylvania’s “three strikes” law, 42 Pa. Cons.

Stat. § 9714.

       The Clerk of Court will set an appropriate briefing schedule..
                                By the Court,


                                Theodore A. McKee
                                Chief Circuit Judge


Dated:    February 24, 2012
SLC/cc:   Thomas W. Dolgenos
          David R. Fine
          David C. Glebe
          Anthony R. Holtzman
          Robert M. Wolff